Proceeding pursuant to article 78 of the Civil Practice Act, to review a determination of respondent suspending for 15 days the operator’s license of petitioner for an alleged violation of paragraph (e) of subdivision 3 of section 71 of the Vehicle and Traffic Law. The proceeding has been transferred to this court (Civ. Prac. Act, § 1296). Determination annulled, with $10 costs and disbursements. There is no substantial evidence to support the determination that petitioner was operating her motor vehicle with gross negligence or in a manner showing a reckless disregard for life or property of others (cf. Matter of Almgren v. Fletcher, 304 N. Y. 547; Matter of Jenson v. Fletcher, 277 App. Div. 454, affd. 303 N. Y. 639; People v. Angelo, 246 N. Y. 451). Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.